DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 8-17 are pending in the instant application; claims 9, 10 and 16 are amended; claims 8-17 are the subject of the Office Action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 9, 2020 was filed after the mailing date of the application on April 13, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Enclosed with this Office Action are return copies of Form PTO/SB/08B with the Examiner's initials and signature indicating those references that have been considered.

Examination Considerations
Applicant's Amendments filed October 9, 2020 have been received and entered into the present application. Claims 8-17 are pending and are herein examined on the merits.


Claim Rejections - 35 USC § 101 - Maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more is maintained.

Response to Applicant’s Arguments:
Applicant traverses rejection and alleges the claim is a treatment step of administering EPA to reduce or prevent oxidative modification of membrane polyunsaturated fatty acid in a subject integrates into a practical application. Applicant argues that the claim method is the primary process of the claim and not an activity that is incidental to the claim’s purpose and thus not an insignificant extra-solution activity. Applicant further argues that EPA is administered as a particular treatment where treatments are considered relevant for integrating a judicial exception into a practical application.
Applicant’s arguments are found unpersuasive for reasons of record and for arguments not being commensurate in scope with the claims. Applicant’s argument of 

Reiterated Rejection:


Claim Rejections - 35 USC § 112 – Withdrawn

Claims 9, 10 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.

Applicant has amended claim removing the parenthesis from the recitation, thus obviating the rejection. Subsequent to amendment, the rejection is withdrawn.

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 8 and 12 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kamido et al. (Lipids, 1988, 23, pp.917-923; cited in IDS) is maintained.

Response to Applicant’s Arguments:
Applicant traverses rejection and alleges Kamido is silent on a method of reducing or preventing oxidative modification of membrane polyunsaturated fatty acids, but directed to lipid composition of platelets in paired subjects with or without atherosclerosis disease. Applicant argues that Kamido discloses EPA increasing the PL/Chol ratio of platelets in patients with atherosclerosis and not the claimed method.
Applicant’s arguments is found unpersuasive for reasons of record. As noted in the previous Office Action (mailed 07/21/2020) both in the 35 USC 101 rejection and the 35 USC 102 rejection, the claim has the active step of administering EPA ultimately to any subject, not any specific patient population, for the intended purpose of reducing or preventing oxidative modification of membrane polyunsaturated fatty acids. Kamido, as acknowledged by Applicant, provides the same active step of administering EPA to any subject, both with and without atherosclerosis. Furthermore, Applicant acknowledges that administering EPA benefits treatment and/or prevention of cardiovascular-related 

Reiterated Rejection:
Applicant’s invention, according to claim 8, is directed to a method of reducing or preventing oxidative modification of membrane polyunsaturated fatty acids through administration of a pharmaceutical composition of eicosapentaenoic acid (EPA) or a derivative thereof.
Kamido teaches the effects of lipid composition in patients with and without atherosclerosis after administration of the purified ethyl ester derivative of EPA (abs).  Kamido teaches plasma levels of total cholesterol and LDL-cholesterol decreased after administration of EPA ethyl ester (p.920, Fig.1).  While the instant claim appreciates the new characteristics of reducing and preventing oxidative modification of membrane polyunsaturated fatty acids by administration of an EPA derivative, Kamido administers EPA ethyl ester to patients with and without atherosclerosis, thus meeting the limitation of preventing oxidative modification of membrane polyunsaturated fatty acids.  Kamido teaches administration of an EPA derivative to the same patient population instantly 

Applicant’s invention, according to claim 12, limits claim 8 and requires the reduction or prevention occur by a free radical chain-breaking mechanism.
It is first noted that the mechanistic action of EPA and derivatives are inherent to the administration of the composition, unless evidence to the contrary.  The instant claim simply requires the active step of administration of EPA or derivative thereof where the EPA, or derivative, itself performs it action through the free radical chain-breaking mechanism.  The MPEP 2112, I provides further guidance establishing that discovering something new with an old composition does not render the new feature patentable.  Kamido teaches the same active step of administering an EPA derivative.  Therefore the instant claim reads upon the Kamido and is anticipated.

Claim Rejections - 35 USC § 103 – Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10, 13, 14, 16 and 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamido et al. (Lipids, 1988, 23, pp.917-923; cited in IDS) as applied to claim 8, in view of Li et al. (Biochimie, 2007, 89, pp.169-177) and Forstermann et al. (Circulation Research, 2017, 120, pp.713-735) is maintained.

Response to Applicant’s Arguments:
Applicant traverses rejection and alleges the failure to establish a prima facie case of obviousness. Applicant argues that the Office referencing an alleged admission of the benefit to atherosclerosis does not qualify as prior art, further arguing that the phrase “prior art” is not used in the specification and thus the Office has no support that the alleged admission is deemed prior art. Applicant further argues that none of the applied art teaches the claimed method of reducing or preventing oxidative modification of membrane polyunsaturated fatty acids in a subject through administration of EPA. Applicant argues that the Office has not provided any extrinsic evidence that the claimed function from administering EPA is necessarily present in Kamido or the alleged admission, and that it would be so recognized by a person of ordinary skill in the relevant art. Applicant argues Kamido is directed to a different function where the effect 
Applicant’s arguments are found unpersuasive. It is first noted that the Office never deemed Applicant’s admission as prior art and thus is a moot point. Applicant admits that the claimed invention benefits atherosclerosis within the specification (p.3, [0019]). What is deemed as the prior art is recited in the heading of the rejection, Kamido, Li and Fostermann; where Kamido clearly establishes that EPA benefits atherosclerosis. Applicant has attempted to misconstrue a recitation to shift focus from what is the state of the art; that EPA is known to benefit atherosclerosis. In fact Kamido states in the very first sentence, “Although eicosapentaenoic acid (EPA) has been shown to have beneficial effects in the prevention of atherosclerosis, the mechanism by which these effects occurs in not entirely clear.” (abs). Kamido explicitly establishes that it is known the EPA has beneficial effect with atherosclerosis, but what is unknown is the mechanism, not the functional result. The recitation Applicant has put forth in the argument further bolsters this fact, because it refers to the ratio PL/Chol changes as one of the possible reasons for EPA benefiting atherosclerosis, not just a mere suggestion that is not proven. Kamido’s entire study goes on the establish premise that EPA is known to benefit atherosclerosis, therefore one of ordinary skill would recognize the same. It was acknowledged by the Office that the prior art does not appreciate the 
Applicant’s arguments are found unpersuasive and the instant claims remain prima facie obvious over the prior art.

Reiterated Rejection:
Applicant’s invention, according to claim 9, limits claim 8 and requires the composition is at least 90% EPA by weight of all the fatty acids.
It is noted that the independent claim 8 is directed to the general correlation of reducing or preventing oxidative modification of membrane polyunsaturated fatty acids (as noted supra in the 101 rejection), however, Applicant has acknowledged the benefit of the claimed function helps to treat or benefit cardiovascular-related disease such as 
As mentioned above, Kamido teaches the effects of lipid composition in patients with and without atherosclerosis after administration of the purified ethyl ester derivative of EPA (abs).  Kamido teaches plasma levels of total cholesterol and LDL-cholesterol decreased after administration of EPA ethyl ester (p.920, Fig.1).  While the instant claim appreciates the new characteristics of reducing and preventing oxidative modification of membrane polyunsaturated fatty acids by administration of an EPA derivative, Kamido administers EPA ethyl ester to patients with and without atherosclerosis, thus meeting the limitation of preventing the claimed function.  Furthermore, it is known that EPA indirectly causes oxidative modification of lipids through the effects on endothelial nitric oxide synthase (eNOS). Ultimately, Kamido teaches administration of an EPA derivative to the same patient population instantly claimed.  Kamido further attributes the effects of lowering total cholesterol and LDL-cholesterol to the administration of EPA ethyl ester (p.920, col.1, para.2) thus being a result-effective variable.  Kamido teaches an encapsulated EPA ethyl ester at 75% with other ethyl esters at less than 6%. Kamido does not teach an amount of at least 90%, however, one can optimize the amount of EPA to be in the claimed range.
Li teaches the effects of EPA on modifying lipid composition and eNOS distribution in caveolae. Li teaches that the dysregulation of eNOS is considered involved in the pathogenesis of atherosclerosis (p.169, col.2, para.1) and that caveolae, 
Forstermann teaches a review on the role of vascular oxidative stress and nitric oxide (NO) in the pathogenesis of atherosclerosis. Forstermann explicitly teaches, “Since the 1950s, oxidative modifications of lipids and proteins have been detected in vascular lesions and the degree of oxidation correlates with the severity of disease, indicating a role of oxidative stress in atherogenesis.” (p.713, col.1, para.1, emphasis added). Forstermann further teaches that oxidative modification is inhibited by endothelial NO (abs), of which is produced by eNOS under normal physiological conditions (p.715, col.1, para.1). Forstermann provides teaching that is known eNOS produces NO which inhibits oxidative modification of lipids.
One of ordinary skill would arrive at the instant claim having a reasonable expectation of success based on the prior art because the art establishes EPA, or its derivatives, as an effective agent for treating atherosclerosis where varying functions are known in the art. A skilled artisan would glean from Kamido administering EPA to patients with and without atherosclerosis, knowing the effect of lowering total cholesterol and LDL-cholesterol. While Kamido does not explicitly teach reducing oxidative prima facie obvious to arrive at the instant claim based on the art of Kamido, Li and Forstermann.

Applicant’s invention, according to claim 10, limits claim 8 and requires the composition comprises no more than about 20% by weight of all fatty acids of docosahexaenoic acid (DHA) or esters thereof.
prima facie obvious over the art of Kamido, Li and Forstermann.

Applicant’s invention, according to claims 13 and 14, limits claim 8 and requires a further step of measuring oxidative modification of membrane polyunsaturated fatty acids prior to administering EPA where claim 14 requires measuring after administration to determine a reduction or absence of an increase in oxidative modification.
While the prior art does not explicitly teach measuring before and after EPA administration, Forstermann provides teaching that oxidative modification is inhibited by the production of NO and discuss that a degree of oxidation is measured to correlate severity of disease. Therefore Forstermann implicitly teaches that this measurement is known in the art. Therefore based on the rationale discussed for claim 9, the instant claims and the invention as a whole remain prima facie obvious over the art of Kamido, Li and Forstermann.

Applicant’s invention, according to claims 16 and 17, limits claim 8 and requires the composition is at least 95% and 96% EPA respectively.
For the reason stated for claim 9 with regard to adjusting amounts a result effective variable through routine experimentation, the instant claims are prima facie obvious over the art of Kamido, Li and Forstermann.

Claims 8, 11 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamido et al. (Lipids, 1988, 23, pp. 917-923; cited in IDS) as applied to claim 8, in view of Calder et al. (WO 03/092673 A1; cited in IDS) is maintained.

Response to Applicant’s Arguments:
Applicant traverses rejection and allege that Calder does not suggest or teach the features to support the obviousness rejection with the applied art.
Applicant’s argument is found unpersuasive for reasons above where the applied art establishes a prima facie case of obviousness. Applicant’s argument is found unpersuasive and the claims remain prima facie obvious over the art of record.

Reiterated Rejection:
Applicant’s invention, according to claim 11, limits claim 8 and requires the composition to comprise no docosahexaenoic acid (DHA) or esters thereof.
Kamido teaches a composition with 6% or less of DHA (referred to as C22:6) where the mixture achieves a high, purified, percentage of EPA.
Calder teaches the use of EPA or DHA as a medicament for treating atherosclerosis (abs).  Calder teaches the fatty acids a functional equivalents where preparation of EPA and DHA is made of them individually or in combination (p.23, para.2).  
A skilled artisan would glean from the art of Kamido and Calder to arrive at the instant limitations.  As explained supra, it is routine and conventional to modify the mixtures of PUFA.  Based on Calder's teaching, DHA or EPA can be used prima facie obvious to arrive at the instant limitation based on the art of Kamido and Calder.

Applicant’s invention, according to claim 15, limits claim 8 and requires the subject is diabetic.
Kamido does not teach administering to diabetic subjects.
Calder teaches the use of EPA for preventing cerebral damage in patients having symptoms of atherosclerosis of arteries supplying to brain (abs). Calder teaches a compositions of EPA containing from 20% to 100% by weight (p.24, para.1) thus encompassing the instantly claimed amounts. Calder further teaches a patient study where administration of EPA provided a significant reduction in plasma triacylglycerol, or triglycerides (p.10, para.1). Calder explicitly teaches administration to diabetic patients (p.9, Table 2, Entry 31).
One of ordinary skill would arrive at the instant claim having a reasonable expectation of success based on the teaching of Calder explicitly teaching administering EPA to diabetic patients. A skilled artisan would glean from Calder administering EPA to a diabetic patient and having some positive benefit, and further administer to a general patient population. Calder teaches overlapping concentration range of EPA, where Calder focuses on patients with atherosclerosis and further demonstrates the benefit in prima facie obvious to arrive at the instant claim based on the combined teaching of Kamido and Calder.

Double Patenting - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-22 of copending Application No. 15/258,565; claims 8-19 of copending Application No. 15/549,722; claims 14-20 of copending Application No. 16/188,905; claims 14-20 of copending Application No. 16/846,870; and claims 8-14 of copending Application No. 16/887,946 is maintained. 

Response to Applicant’s Arguments:
Applicant requests the rejection be held in abeyance.
The rejection is maintained for reasons of record.

Reiterated Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other because each disclosure sets out to claim the reduction and prevention of oxidative modification of membrane polyunsaturated fatty acids through administration of EPA. Applications ‘531, ‘565 and ‘870 along with the instant application further claim the benefit of treating hyperglycemic or diabetic patients. The claims from the different disclosures are obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629


/TORI STRONG/           Examiner, Art Unit 1629